Citation Nr: 0023011	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  94-49 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for bronchopneumonia.

2. Entitlement to service connection for chronic obstructive 
pulmonary disease.

3. Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1962 to 
January 1964. This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, that denied entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD), a back disorder and residuals of bronchopneumonia.  
In June 1997, the veteran was afforded a hearing before the 
undersigned Board member and, in September 1997, the Board 
remanded his case to the RO for further evidentiary 
development.  In November 1999, the veteran's claims folders 
were transferred to the VA RO in Oakland, California.

In its remand, the Board referred the issue of entitlement to 
service connection for a kidney disorder to the RO for 
further consideration.  The RO denied that claim in January 
1998 but, as a substantive appeal is not associated with the 
claims folders and the matter has not been certified for 
appellate consideration, the Board will confine its 
determination to the matters as set forth on the decision 
title page. 


REMAND

In August 1999, the veteran submitted one page entitled 
"Notice of Decision-Fully Favorable" and dated July 28 (no 
year visible-possibly 1999) from the Social Security 
Administration (SSA).  According to the veteran's 
accompanying statement, SSA had approved his disability 
benefits application and the health problems at issue were 
the same as those in his VA claim.  However, a review of the 
file reveals that a complete copy of the SSA award decision 
and the records considered by the SSA in reaching its 
determination are not of record.  The Board believes it 
should have this information prior to consideration of the 
veteran's case.  The U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999) recently held that the Board was obligated to 
obtain all relevant SSA records and its failure to do so 
breached its duty to assist and vitiated the finality of the 
Board's decision.  See Tetro v. West, 13 Vet. App. 404 
(2000). 

Moreover, also in March 2000, the RO furnished the veteran 
and his attorney with a cover letter attached to the SSOC, in 
which it explained that, prior to return of the veteran's 
claims folders to the Board, the RO was giving him "a period 
of 60 days to make any comment...[he] wished concerning this 
additional information."
In April 2000, the RO received from the veteran additional 
evidence that included his lengthy written statement, a 
signed statement from his sister and excerpts from two 
medical texts regarding pulmonary illnesses, in support of 
his claims.  

Significantly, however, no SSOC was issued on the veteran's 
claims even though this additional evidence was received 
subsequent to issuance of the March 2000 SSOC that addressed 
these issues.  Importantly, this additional evidence does not 
appear to be duplicative of previously received evidence and, 
therefore, was not discussed in the November 1994 statement 
of the case.  Furthermore, because this additional evidence 
relates directly to the question of the nexus of the 
veteran's claims, the Board finds that the evidence is 
relevant to the service connection claims.

According to the pertinent regulation, evidence received by 
the agency of original jurisdiction prior to transfer of the 
records to the Board after an appeal has been initiated 
(including evidence received after certification has been 
completed) will be referred to the appropriate rating or 
authorization activity for review and disposition.  38 C.F.R. 
§ 19.37(a) (1999).  If the statement of the case and any 
prior supplemental statements of the case were prepared 
before the receipt of the additional evidence, a supplemental 
statement of the case will be furnished to the appellant and 
his representative as provided in 38 C.F.R. § 19.31 (1999), 
unless the additional evidence received duplicates evidence 
previously of record which was discussed in the statement of 
the case or a prior supplemental statement of the case or the 
additional evidence is not relevant to the issue on appeal.  
Id.

Importantly, however, a complete and thorough review of the 
claims folders indicates that the RO has not readjudicated 
the veteran's claims following receipt of the additional 
evidence in April 2000.  As the Board noted, no SSOC has been 
furnished following the agency's receipt of this additional 
evidence.  See 38 C.F.R. § 19.37(a).

Although the Board deeply regrets any further delay in its 
consideration of the veteran's claims, in the interest of due 
process, the Board believes that the veteran's case must be 
REMANDED to the RO for the following actions:

1. The RO should contact the Social 
Security Administration and request a 
copy of any records that pertain to an 
award of disability benefits to the 
appellant.  The Board is particularly 
interested in obtaining the medical 
records that correspond to the award 
of disability benefits.  The RO should 
attempt to obtain copies of award 
letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, 
and all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be 
indicated by the inquiry.  All 
attempts to obtain records that are 
ultimately unsuccessful should be 
documented in the claims folder.

2. Then, the RO should review all the 
evidence of record, undertake any 
further development so indicated and 
readjudicate the veteran's claims.  
Also in readjudicating the claims, the 
RO must consider all the evidence of 
record, including the additional 
evidence received since the March 2000 
SSOC.  If the benefits sought are not 
granted, the veteran and his attorney 
should be provided with a supplemental 
statement of the case that includes 
any additional pertinent law and 
regulations and notes the RO's 
consideration of all additional 
evidence received since the previous 
SSOC in March 2000.

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  The purpose of this 
remand is to comply with governing adjudicative procedures. 
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this remanded issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



